COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
VALERIE SHUGART,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00049-CR
 
                         Appeal from
 
16th District Court
 
of Denton County,
  Texas
 
(TC #
  F-2008-0200-A)



 
                                                     MEMORANDUM
OPINION
 
            Pending before the Court is
Appellant’s motion to dismiss the appeal pursuant to Tex.R.App.P. 42.2(a). 
As required by that rule, the motion to dismiss is signed by Appellant
and his attorney.  Further, the Clerk of
this Court has forwarded a duplicate copy of the motion to the clerk of the
trial court.  Because Appellant has
established compliance with the requirements of Rule 42.2(a), we grant the
motion and dismiss the appeal.
 
July 31, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)